.Office of Chief Counsel

Internal Revenue Service

Memorandum
Number: 20124001F
Release Date: 10/5/2012
CC:LB&I:HMT:DET:JTWoods
POSTF-103432-12

UILC:

482.05-02

date:

September 06, 2012

to:

Constance Tripp, Economist
(LB&I)
Tammy Harig, Team Coordinator
(LB&I)

from:

Jadie T. Woods
Attorney (Detroit)
(Large Business & International)

subject:

Comparability Adjustments under § 482
This memorandum responds to your request for assistance. This advice may not be
used or cited as precedent.
LEGEND
Taxpayer
Year1
Year2
Brand1
Brand2
Brand3
Territory
Law Firm
Products

=
=
=
=
=
=
=
=
=

-------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

POSTF-103432-12

2

ISSUE
Whether a comparability adjustment must be made under Treas. Reg. §§1.482-1 and
1.482-4 for differences in sales volume between Taxpayer’s controlled transfers of
trademarks and service marks and certain uncontrolled transactions?
CONCLUSION
Under Treas. Reg. §§1.482-1 and 1.482-4, comparability adjustments for sales volume
must be made only if the differences between the controlled and uncontrolled
transactions would materially affect the measure of the arm’s length result under the
transfer pricing method being applied and the adjustments would improve the reliability
of results.
FACTS
Taxpayer is a manufacturer of Products. It owns the rights to several trademarks and
service marks, including the brand names Brand1, Brand2, and Brand3. Taxpayer and
its controlled foreign corporations (“CFCs”) manufacture, distribute and market Products
throughout Territory. Taxpayer licenses the right to use, and in certain cases sublicense, its trademarks and service marks to certain of its CFCs in exchange for
royalties calculated as a percentage of the CFCs’ net sales.
To determine whether the royalties paid by the CFCs to Taxpayer during its Year1 and
Year2 taxable years were arm’s length, Taxpayer engaged Law Firm to prepare transfer
pricing reports (the “Studies”) for each year. In each of the Studies, Law Firm selected
25 licensing agreements between Taxpayer and uncontrolled parties as comparable
uncontrolled transactions (“CUTs”). Law Firm concluded that, generally, all of these
uncontrolled licensing agreements were sufficiently comparable to the controlled
licensing transactions to provide a reliable measure of an arm’s length result under the
CUT method described in Treas. Reg. §1.482-4(c). Most of the CUTs selected by
Taxpayer require the uncontrolled licensee to pay a royalty calculated as a fixed
percentage of the licensee’s net sales regardless of its sales volume. However, a small
subset of these CUTs contain provisions that reduce the royalty rate as sales volume
increases (“sales volume adjustment provisions”). Based on the presence of these
provisions in this subset of selected CUTs, Law Firm concluded in the Studies that
“[r]oyalties fall quite sharply as licensee volume increases” and that sales volume
should therefore be taken into account in determining an arm’s length range of royalty
rates.1

1

We understand that actual sales data for Year1 and Year2 was available for some, but not, all of the
CUTs that did not include sales volume adjustment provisions. The actual Year1 and Year2 sales
volumes for the uncontrolled licensees in these CUTs were generally substantially lower than the sales
volumes of each of the controlled licensees during these years.

POSTF-103432-12

3

To determine an arm’s length range of royalty rates, Law Firm first determined an
unadjusted interquartile range (“IQR”) of royalty rates based on the royalty rates paid by
the uncontrolled licensees under each of the selected CUTs. The CUTs used to derive
the unadjusted IQR included both the subset of agreements that contain sales volume
adjustment provisions and the other agreements that do not contain such provisions.
Law Firm then adjusted this IQR downward by applying a “volume curve,” which was
apparently derived from the sales volume adjustment provisions of two of the CUTs.2
Based on the adjusted IQR, Law Firm concluded that the royalties paid by the CFCs to
Taxpayer during Year1 and Year2 were arm’s length. You have asked whether
Taxpayer’s sales volume comparability adjustment is either required or prohibited under
the section 482 transfer pricing regulations.
LAW
A controlled transaction meets the arm’s length standard if the results of the transaction
are consistent with the results that would have been realized if uncontrolled taxpayers
had engaged in the same transaction under the same circumstances (arm’s length
result). Treas. Reg. §1.482-1(b)(1). Because identical transactions between
uncontrolled taxpayers can rarely be located, whether a controlled transaction produces
an arm's length result is generally evaluated by comparing the results of that transaction
to results realized by uncontrolled taxpayers engaged in comparable transactions under
comparable circumstances. Id. Evaluation of whether a controlled transaction
produces an arm’s length result is made pursuant to a method selected under the best
method rule described in Treas. Reg. §1.482-1(c).
The best method rule requires that the arm’s length result of a controlled transaction be
determined under the method that, under the facts and circumstances, provides the
most reliable measure of an arm’s length result. Treas. Reg. §1.482-1(c)(1). In
determining which of two or more available methods (or applications of a single method)
provides the most reliable measure of an arm’s length result, the two primary factors to
be taken into account are the degree of comparability between the controlled
transaction (or taxpayer) and any uncontrolled comparables, and the quality of the data
and assumptions used in the analysis. Treas. Reg. §1.482-1(c)(2).
The comparability of transactions and circumstances must be evaluated considering all
factors that could affect prices or profits in arm's length dealings (“comparability
factors”), including functions, contractual terms, risks, economic conditions, and
property or services. Treas. Reg. §1.482-1(d)(1). While a specific comparability factor

2

In addition to these two CUTs, at least one other selected CUT apparently had a sales volume
adjustment provision but it was apparently not taken into account in determining Taxpayer's sales volume
adjustment. Law Firm also made a comparability adjustment for differences in the advertising and
promotion requirements among the controlled and uncontrolled licensees. This memorandum does not
address the appropriateness of that adjustment.

POSTF-103432-12

4

may be of particular importance in applying a method, each method requires analysis of
all of the factors that affect comparability under that method. Id.
Determining the degree of comparability between the controlled and uncontrolled
transactions requires a comparison of the significant contractual terms that could affect
the results of the two transactions. Treas. Reg. §1.482-1(d)(3)(ii)(A). Sales or purchase
volume is a contractual term that must be compared in determining the degree of
comparability between the controlled and uncontrolled transactions. Treas. Reg.
§1.482-1(d)(3)(ii)(A)(2).
Taxpayer has applied the comparable uncontrolled transaction (“CUT”) method to the
controlled transfers of intangible property in question.3 When applying the CUT method
to evaluate transfers of intangible property, the degree of comparability between
controlled and uncontrolled transactions is determined by applying the comparability
provisions of Treas. Reg. §1.482-1(d). Treas. Reg. §1.482-4(c)(2). Although all of the
factors described in Treas. Reg. §1.482-1(d)(3) must be considered, specific factors
may be particularly relevant to this method. Treas. Reg. §1.482-4(c)(2)(iii)(A). In
particular, the application of this method requires that the controlled and uncontrolled
transactions involve either the same intangible property or comparable intangible
property. Id. In addition, because differences in contractual terms, or the economic
conditions in which transactions take place, could materially affect the amount charged,
comparability under this method also depends on similarity with respect to these factors,
or adjustments to account for material differences in such circumstances. Id.
If material differences exist between the controlled and uncontrolled transactions,
adjustments must be made if the effect of such differences on price or profits can be
ascertained with sufficient accuracy to improve the reliability of the results. Treas. Reg.
§1.482-1(d)(2). A material difference is one that would materially affect the measure of
an arm’s length result under the method being applied. Id. Generally, such
adjustments must be made to the results of the uncontrolled comparable and must be
based on commercial practices, economic principles, or statistical analyses. Id. The
extent and reliability of any adjustments will affect the relative reliability of the analysis.
Id. If adjustments for material differences cannot be made, the uncontrolled transaction
may be used as a measure of an arm’s length result, but the reliability of the analysis
will be reduced.
Treas. Reg. §1.482-1(d)(3)(ii)(C), Examples 1 and 2, illustrate the effects of differences
in volume on comparability. In Example 1, a US parent (“USP”) buys transportation
services from its foreign subsidiary (“FSub”). FSub also provides services to an
unrelated domestic company (“URA”). URA accounts for 10% of FSub’s gross
3

Solely for purposes of analyzing the narrow question presented, we assume that you have determined
that the CUT method is the best method in this case and disagree only with Taxpayer’s particular
application of the CUT method, and we similarly further assume that (other than the question of the sales
volume adjustments at issue) you have determined that the selected CUTs are sufficiently comparable to
the controlled transactions under §1.482-4(c)(2)(ii).

POSTF-103432-12

5

revenues, and the remaining 90% are attributable to USP. The example concludes that
in determining the degree of comparability between FSub’s uncontrolled transaction
with URA and the controlled transaction with USP, the difference in volume and the
regularity with which services are provided must be taken into account if they would
have a material effect on the price charged. Inability to make reliable adjustments for
these differences would affect the reliability of the results.
In Example 2, a foreign subsidiary (“FS”) manufactures a product and sells it to its
parent at a price of $100 per unit. In uncontrolled transactions, FS offers a 2% discount
for quantities of 20 per order, and a 5% discount for quantities of 100 per order. The
example concludes that if FS’s parent purchases products in quantities of 60 per order,
in the absence of other reliable information, it may be reasonably concluded that the
arm’s length price to the parent would be $100, less a 3.5% discount. But if parent
purchases products in quantities of 1,000 per order, a reliable estimate of the
appropriate volume discount must be based on proper economic or statistical analysis,
not necessarily a linear extrapolation from the 2% and 5% discounts applicable to sales
of 20 and 100 units, respectively.
ANALYSIS
In this case, it must first be determined whether the differences in sales volume
between the controlled and uncontrolled transactions materially affect the measure of
the arm’s length result under the CUT method being applied. Treas. Reg. §1.4821(d)(2). If it is determined that differences in sales volume do not materially affect the
measure of the arm’s length result, then no adjustment should be made. Based solely
on the CUTs selected by Law Firm in the Studies -- and in particular, on the presence of
a sales volume adjustment provision in only a small subset of the selected CUTs and on
the lack of available sales volume data for many of the CUTs that do not have such
provisions -- it is not immediately apparent whether sales volume has a material effect
on the measure of an arm’s length result under the CUT method applied by Taxpayer.
Second, if it is determined that a difference in sales volume material to the measure of
the arm’s length result exists, it must then be considered whether the effect of this
difference can be ascertained with sufficient accuracy such that an adjustment would
improve the reliability of the results. Id. If so, an adjustment to the results of the CUTs
for this comparability difference should be made, though it would not be necessary to
accept the specific adjustment proposed by Taxpayer if a different adjustment for sales
volume based on commercial practices, economic principles, or statistical analyses
would be more reliable. See id. If it is determined that an adjustment for sales volume
would not improve the reliability of the results, the unadjusted CUTs may be used as a
measure of an arm’s length result (although the inability to reliably adjust for differences
in sales volume may reduce the reliability of the analysis), provided they are
nonetheless determined to be sufficiently reliable under §1.482-4(c)(2)(ii). Treas. Reg.
§1.482-1(d)(2).

POSTF-103432-12

6

In summary, the determination of whether to adopt or reject a particular comparability
adjustment is a matter to be resolved in your expert judgment within the regulatory
framework described above.
This writing may contain privileged information. Any unauthorized disclosure of this
writing may undermine our ability to protect the privileged information. If disclosure is
determined to be necessary, please contact this office for our views.
Please call (313) 628-3113 if you have any further questions.
ERIC R. SKINNER
Associate Area Counsel
(Large Business & International)

By: _____________________________
Jadie T. Woods
Attorney (Detroit)
(Large Business & International)

